DETAILED ACTION
This Office Action is in response to the application filed on 4 January 2021.
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4 January 2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings received on 4 January 2021 are accepted. 

Allowable Subject Matter
Claims 1-20 are allowed.

Claims 1-20 is/are allowable over the obviousness type double patenting rejection since none of these claims anticipates, or obvious (one way/two way) from prior applications.  

The following is a statement of reasons for the indication of allowable subject matter:  

(i)	Claims 1 and 11 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations.
In Claims 1 and 11…wherein the CSI-RS configuration information includes i) information for a plurality of CSI-RS resources and ii) QCL information for each of the plurality of CSI-RS resources, wherein a spatial property of a beam related to transmission of the CSI-RS is independent for each of the plurality of CSI-RS resources, and wherein based on i) the CSI-RS is related to a specific CSI-RS resource among the plurality of CSI-RS resources and ii) the QCL information related to the specific CSI-RS resource represents a specific SSB index among the plurality of SSB indexes… in combination with other limitations recited as specified in Claims 1 and 11.

Note that the first closest prior art Sorentino et al (US 2014/0198763 A1) discloses a method for receiving a channel state information (CSI)-reference signal (RS) by a user equipment (UE) in a wireless communication system, the method comprising:
receiving synchronization signal blocks (SSBs) (see Figure 4, step 402 and Figure 5, step 502 and page 5, paragraph 48; receiving/receives a synchronization signal/sequence block (SSB)/PSS/SSS); 
receiving CSI-RS configuration information (see Figure 4, step 402 and Figure 5, step 502 and page 5, paragraph 48; receiving/receives CSI-RS/CSI-RS configuration information/associated with the PSS/SSS); 
the CSI-RS is assumed to be quasi co-located (QCL) with an SSB (see page 5, paragraphs 46-48; CSI-RS is quasi co-located with the PSS/SSS according to/with respect to assistance information including frequency offset and/or offset range) based on the specific SSB index, with respect to a spatial reception parameter.
Thus Sorentino taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the above italicized limitations as claimed.

Note that the second closest prior art Xu et al (US 2015/0124688 A1) discloses a method for receiving a channel state information (CSI)-reference signal (RS) by a user equipment (UE) in a wireless communication system, the method comprising:
receiving CSI-RS configuration information (see Figure 8A and paragraph 73; receiving/receives CSI-RS/NCSI-RS configuration information/CSI-RS signals);
receiving a CSI-RS based on the CSI-RS configuration information and the SSBs (see Figure 8A and paragraph 69; receiving a CSI-RS/CRS based on the CSI-RS/CRS configuration information and the SSBs/PPS/SSS).
Thus Xu taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the above italicized limitations as claimed.

Note that the third closest prior art Ng et al (US 2015/0092768 A1) discloses a method for receiving a channel state information (CSI)-reference signal (RS) by a user equipment (UE) in a wireless communication system, the method comprising:
receiving synchronization signal blocks (SSBs) (see Figure 5 and paragraph 104; receiving/(transmitting by eNB 103) synchronization signal blocks/PSS/SSS);
receiving CSI-RS configuration information (see Figure 5 and paragraph 104; receiving/transmitted CSI-RS/CSI-RS configuration information/configured PSS, SSS, CRS and CSI-RS);
the CSI-RS is assumed to be quasi co-located (QCL) with an SSB (see paragraph 138; the CSI-RS/CSI-RS is assumed to be quasi co-located (QCL)/quasi co-location).
Thus Ng taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the above italicized limitations as claimed.

Thus Sorentino, Xu and Ng taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the above italicized limitations as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Baligh et al (US 2017/0331645 A1) discloses Measurement In Non-Cellular Wireless Networks.  Specifically, paragraphs 147-150.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATRESA A McCALLUM whose telephone number is (571)270-5385. The examiner can normally be reached M-F 7:00am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN N MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A.M/           Examiner, Art Unit 2469                                                                                                                                                                                             /Ian N Moore/Supervisory Patent Examiner, Art Unit 2469